Citation Nr: 1218819	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-04 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for left shin splint.

2.  Entitlement to service connection for right shin splint.

3.  Entitlement to an initial compensable evaluation for service-connected left knee tendonitis.

4.  Entitlement to an initial compensable evaluation for service-connected right knee tendonitis.

5.  Entitlement to a higher initial evaluation for cervical strain, evaluated with a noncompensable evaluation prior to April 20, 2010, and 10 percent thereafter.

6.  Entitlement to a higher initial evaluation for lumbosacral strain, assigned a 10 percent evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to June 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over this case is currently with the RO in Cleveland, Ohio.   


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that a left shin splint disability currently exists.

2.  The evidence of record does not demonstrate that a right shin splint disability currently exists.

3.  Prior to April 20, 2010, the evidence of record indicates that the Veteran's service-connected cervical strain disability is manifested muscle spasm and limitation of motion.  

4.  The evidence of record indicates that the Veteran's service-connected cervical strain disability is manifested by pain and limitation of motion.  Her range of forward flexion has been no worse than 45 degrees.  Her combined range of motion has been no worse than 170 degrees.  There is no evidence of muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.

5.  The evidence of record indicates that the Veteran's service-connected lumbosacral strain disability is manifested by pain and limitation of motion.  Her range of forward flexion has been no worse than 95 degrees.  Her combined range of motion has been no worse than 240 degrees.  There is no evidence of muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.

6.  The evidence of record indicates that the Veteran's service-connected tendonitis of her left knee is manifested by pain after repetitive use.

7.  The evidence of record indicates that the Veteran's service-connected tendonitis of her right knee is manifested by pain after repetitive use.


CONCLUSIONS OF LAW

1.  A left shin splint disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A right shin splint disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for a 10 percent evaluation for cervical strain prior to April 20, 2010 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).

4.  The criteria for an evaluation in excess of 10 percent for the Veteran's service-connected cervical strain disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).

5.  The criteria for an evaluation in excess of 10 percent for the Veteran's service-connected lumbosacral strain disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).

6.  The criteria for the assignment of an initial disability rating of 10 percent, but no higher, is warranted for the Veteran's service-connected left knee tendonitis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2011).

7.  The criteria for the assignment of an initial disability rating of 10 percent, but no higher, is warranted for the Veteran's service-connected right knee tendonitis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5024 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

Service connection claims

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

In terms of the issue of service connection for shin splints, the Veteran received VCAA notice in March 2007, which provided the Veteran with notice of the evidence necessary to substantiate her claim, the evidence VA would assist her in obtaining, and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court has also held that that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established her status as a veteran.  She received notice as to the notice elements outlined in Pelegrini and the second, third, fourth, and fifth elements outlined in Dingess in March 2007.  Therefore, the duty to assist has been met.

In developing her claim, VA obtained the Veteran's service treatment records (STRs), and VA treatment records.  In addition, a VA examination was provided in April 2010.  A predischarge examination was conducted in April 2007.  U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board acknowledges the April 2007 examiner was not provided the Veteran's claims file at the time of the predischarge examination; however, the Veteran provided the examiner with her service treatment records at the examination.  There is no reported evidence that has not been obtained.  

Therefore, VCAA notice has been received with respect to her service connection claims.

Increased rating claims

In cases such as this where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet App 473, 490-91 (2006); see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for left knee tendonitis, right knee tendonitis, cervical strain, and lumbosacral strain has already been granted, VA's VCAA notice obligations with respect to the issue of entitlement to higher initial evaluations for this disability are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].

The Veteran received VCAA notice and responded with an acknowledgement of her response in March 2007.  

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including private treatment records and service treatment records.  Additionally, the Veteran has been provided necessary VA examinations.  A VA examination was provided in April 2010.  A predischarge examination was conducted in April 2007.  U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board acknowledges the April 2007 examiner was not provided the Veteran's claims file at the time of the predischarge examination; however, the Veteran provided the examiner with her service treatment records at the examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal have been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claim has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of her claim.  See 38 C.F.R. § 3.103 (2010). 

Accordingly, the Board will address the claim on appeal.

II.  Entitlement to service connection for right and left shin splints

      A.  Relevant law and regulations

The Veteran is contending that service connection is warranted for right and left shin splints. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when: (1) a chronic disease manifests itself in service (or within the presumptive period under 38 C.F.R. § 3.307 ) and the veteran currently has the same condition; or (2) a disease manifests itself in service (or within the presumptive period) but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Essential to the award of service connection is the first Shedden element, existence of a disability.  Without it, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service connection presupposes a current diagnosis of the claimed disability]; see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection].

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


      B.  Analysis

In essence, the Veteran contends that she currently has left and right shin splints that were caused by, or are otherwise related to stresses she experienced from running on a sidewalk during her active military service.  See the June 2008 Veteran's statement.  

As noted above, in order to establish service connection for the claimed disorders on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  Shedden v. Principi, 381 F.3d at 1163.

With respect to crucial Shedden element (1), current disability, the evidence of record does not reflect that the Veteran currently has any disability of her shins.   The Board acknowledges that the Veteran was diagnosed with shin splints in February 2006 but no other medical records document shin splints.  On the contrary, the April 2007 VA examination report notes that no shin splints were observed and subsequent treatment record fail to show treatment or diagnosis of such disability.  

The Veteran does not argue that she currently has shin splints.  She claims that she had to stop running after she was diagnosed with shin splints in March 2006 and that is why the VA examiner could find no evidence of shin splints.  See Form 9 dated November 2008.  She explained that if she were to start running again she would develop shin splints again.  Id.

It appears that the Veteran is arguing that she has a chronic condition (shin splints) which began in service.  The Board recognizes the Veteran's lay testimony of record.  The Veteran is indeed competent to testify as to observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Crucially however, internal disabilities affecting the shin are complex latent disabilities that can only be competently diagnosed by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer].  As such, the Veteran's lay assertions that she has a chronic condition which would hypothetically flare-up if she started to run again, do not constitute competent clinical diagnoses of an existing shin splint disability.  See 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  

The Board acknowledges that under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when: (1) a chronic disease manifests itself in service (or within the presumptive period under 38 C.F.R. § 3.307 ) and the veteran currently has the same condition; or (2) a disease manifests itself in service (or within the presumptive period) but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Crucially, there is no objective evidence of record demonstrating that the Veteran currently has any shin splint disability.  Therefore, further analysis as to the chonicity of her shin splints is not warranted.

The Veteran has been accorded ample opportunity to furnish medical evidence in support of her service-connection claims; she has not done so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits].

In the absence of any diagnosed shin splint disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Shedden element (1) has not been met as to the Veteran's claims, and they fail on this basis alone.  The benefit sought on appeal is denied.


III.  Entitlement to higher initial evaluations for cervical strain, lumbosacral strain, and left and right knee tendonitis

      A.  Relevant law and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2011).

Relevant law and regulations for the spine

The applicable rating criteria for the spine, found at 38 C.F.R. § 4.71a, were amended effective September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The Veteran's increased rating claim was filed in March 2007, subsequent to these changes.  Accordingly, only the amended criteria will be employed in the adjudication of this claim.

The Veteran's service-connected lumbar strain disability and cervical spine disability are currently rated under Diagnostic Code 5237 [lumbosacral and cervical strain].  With respect to the current schedular criteria, all lumbar spine disabilities, with the exception of intervertebral disc syndrome, are rated using the same criteria, the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).

Intervertebral disc syndrome may be alternatively rated under the Formula for rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.                See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  This formula, however, requires incapacitating episodes, with bed rest as prescribed by a physician.  See Note (1).  In this case, the medical evidence does not reflect, nor does the Veteran contend, that she has ever been prescribed bed rest for her spine disabilities.  Indeed, the April 2010 VA examiner specifically reported that the Veteran denied any incapacitating episodes during the prior 12 months.  See the April 2010 VA examiner's report, page 3.  

Thus, with respect to the current schedular criteria the Veteran's service-connected lumbar and cervical strain disabilities will be rated using only the General Rating Formula for Diseases and Injuries of the Spine.

The Board notes that it has considered rating the Veteran's lumbar spine and cervical spine disability under Diagnostic Code 5003 [arthritis], but has determined that doing so would not avail the Veteran.  Diagnostic Code 5003 specifies that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  As noted above, all spine disabilities, with the exception of intervertebral disc syndrome, are rated using the same criteria, the General Rating Formula for Diseases and Injuries of the Spine, which include consideration of any limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).  

The General Rating Formula for Diseases and Injuries of the Spine designates the following:

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine, flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.

A 20 percent rating is warranted for flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).

For purposes of VA compensation, normal flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71, Plate V (2011) as well as Note (2) to the General Rating Formula for Diseases and Injuries of the Spine.

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  


B.  Cervical Spine

1.  Entitlement to a compensable disability evaluation for cervical strain prior to April 20, 2010.

Prior to April 20, 2010, the Veteran's cervical strain is assigned a noncompensable evaluation.

In September 1998, the Veteran complained of spasms in her neck and neck pain.  See service treatment record dated in September 1998.    

During the Veteran's military service, the Veteran was treated for cervicalgia by a chiropractor twice a month from 2002 to 2007.  She complained of a dull ache to a stabbing sensation in her neck.   See service treatment records from 2002 to 2007.  

In April 2007, the Veteran was afforded a general VA examination.  She reported neck pain that occasionally radiated to her occiput.  See April 2007 General VA examination, pages 2 and 5.

During the examination, her gait was normal.  There was no guarding, spasm or tenderness of the spine.  There was also no evidence of spinal ankylosis.  Flexion was to 45 degrees.  Extension was to 45 degrees.  Left and right lateral rotation were to 80 degrees.  Left and right lateral flexion were to 45 degrees.  Combined range of motion was 340 degrees.  The examiner noted that there was no limitation of motion due to pain, fatigue, lack of endurance, incoordination or weakness.  A neurological evaluation was normal.  

As noted above, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine to 170 degrees but not greater than 335 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Board notes that the combined evaluation of 340 degrees documented in the April 2007 VA examination is very close to the 335 degrees or less required for a 10 percent evaluation under the spine rating formula.  Furthermore, the Veteran reported spasms in her neck as documented in a September 1998 service treatment record.  In light of this evidence as well as the treatment by a chiropractor over a several year period during service, the Board finds that a 10 percent evaluation more accurately reflects the nature of her cervical strain disability prior to April 20, 2010.  Therefore, a 10 percent evaluation is warranted for her cervical strain disability prior to April 20, 2010.

2.  Entitlement to an evaluation in excess of 10 percent for a cervical strain disability

The Veteran's cervical strain disability is assigned 10 percent evaluation throughout the course of the appeal.  As noted above, a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Board initially notes that at no time during the pendency of the appeal has the evidence demonstrated that she has an abnormal gait or spinal contour as a result of muscle spasm or guarding.  Indeed, her gait was normal.  See April 2007 General VA examination.  Also, upon examination in April 2010, the Veteran specifically stated that she did not have spasms or weakness.  The Veteran could also stand and walk unlimited by her cervical strain.  See April 2010 VA examination, page 3.  
 
The Board acknowledges the Veteran's report in a February 2009 VA outpatient treatment record that she had been told in the past that she has scoliosis of the spine; however, the objective medical evidence does not show that the Veteran has scoliosis.  A June 2010 cervical spine x-ray noted no major bony or joint abnormalities.  See June 2010 VA x-ray report.  Also, the April 2010 examiner found the Veteran's posture, gait, position of the head, curvatures of the spine, symmetry in appearance, and symmetry and rhythm of spinal motion all to be within normal limits.  See April 2010 VA examiner's report, page 4.  Accordingly, the assignment of a 20 percent disability rating based on muscle spasms and/or guarding resulting in an abnormal gait or spine contour is not warranted in this case.

With respect to the Veteran's range of motion (ROM), the Veteran exhibited the following ranges at the April 2007 VA examination:

There was no evidence of spinal ankylosis.  Flexion was to 45 degrees.  Extension was to 45 degrees.  Left and right lateral rotation were to 80 degrees.  Left and right lateral flexion were to 45 degrees.  Combined range of motion was 340 degrees.  

The examiner noted that there was no limitation of motion due to pain, fatigue, lack of endurance, incoordination or weakness.  A neurological evaluation was normal.  

Based on these results, the Veteran's combined range of motion was 340 in April 2007.  See the April 2007 VA examiner's report.

Also, the Veteran exhibited cervical forward flexion to 45 degrees at the April 2010 VA examination.  Extension was to 35 degrees.  Left and right lateral flexion were to 35 degrees.  Left and right lateral rotation were to 60 degrees.  There was no pain on motion.  Three repetitions of range of motion were conducted with identical results.  During flare-ups, the Veteran was additionally limited by pain but not by weakened movement, excess fatigability, incoordination or functional use.  There was no objective evidence of painful motion, spasm, weakness, or tenderness.  There was no postural abnormality, fixed deformity or abnormality of the musculature of the neck.  On neurological testing, the Veteran had strength of 5/5 throughout.  Both tone and rapid alternating movements were within normal limits.  Deep tendon reflexes were 2/4 throughout and were bilaterally symmetrical.  
 
Based on these results, the Veteran's combined range of motion was 270 degrees in April 2010.  See the April 2010 VA examiner's report.

The Veteran's cervical spine range of motion was most recently tested in June 2010.   See June 2010 VA outpatient treatment record.  The results were as follows:

Forward flexion was to 50 degrees.  Extension was to 60 degrees.  Right and left lateral bending were each to 45 degrees.  Right and left rotation were to 80 degrees.

Upon neurological evaluation, motor strength was 5/5.  Deep tendon reflexes at C5-C7 were graded at 2/5.  Sensation was intact to light touch C5-T1.  The Valsalva maneuver was negative.  There was evidence of cervical compression.  The Maximal Foraminal Compression Test was positive.  Cervical Distraction was positive.  Shoulder depression was negative.  See June 2010 VA outpatient treatment record.

Based on these results, the Veteran's combined range of motion in June 2010 was 270 degrees.  See the June 2010 VA outpatient treatment record. 

Because recent range of motion testing demonstrates that the Veteran can flex, extend and rotate her spine in all directions, the Veteran's cervical spine is clearly not ankylosed.  "Ankylosis" is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Furthermore, the April 2010 examiner explained that there was no postural abnormality, fixed deformity or abnormality of the musculature of the neck.  See April 2010 VA examiner's report.  Because the General Rating Formula requires ankylosis of the cervical spine for the assignment of either a 40 or 100 percent disability rating, such may not be awarded in this case.  
The evidence of record clearly shows that the Veteran has forward flexion of the cervical spine to at least 45 degrees, and a combined range of motion of at least 270 degrees.  Such limitation of motion corresponds to a 10 percent rating under the General Rating Formula; it manifestly does not approximate the level of disability required for the assignment of a 20 percent, which requires forward flexion no greater than 30 degrees, and a combined range of motion no greater than 170 degrees.   Cf. 38 C.F.R. § 4.7 [where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned].  Accordingly, a disability rating greater than 10 percent may not be assigned for the Veteran's service-connected cervical spine disability based on limitation of motion.  

As noted above, when rating musculoskeletal disabilities, the Board must also address the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2011).  See DeLuca, supra.  

The Veteran has complained of regular neck pain, weakness and stiffness.  The Board finds no reason to disbelieve the Veteran's subjective complaints.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Board believes, based on a evaluation of the evidence as a whole, such symptoms are adequately compensated via the 10 percent disability rating now assigned, and do not warrant the assignment of a higher disability level.  While the Veteran experiences some function loss due to her pain, such loss does not closely approximate the criteria contemplated by the assignment of a higher disability rating under 38 C.F.R. §§ 4.40 and 4.45.  

Thus, there is no basis on which to assign a higher level of disability based on       38 C.F.R. §§ 4.40 and 4.45.

Esteban considerations

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown,       6 Vet. App. 259, 261(1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010); Fanning v. Brown, 4 Vet. App. 225 (1993).

Note (1) under the General Rating Formula directs VA to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 (1994).  

Although there is evidence of cervical compression, there is no documented evidence of neurological findings which would warrant a separate evaluation.  Neurlogical testing conducted in the April 2007 VA examination, April 2010 VA examination and during the June 2010 outpatient treatment has been normal throughout.    

Fenderson considerations

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

After a careful review of the record the Board can find no credible evidence to support a finding that the Veteran's cervical strain disability picture was more or less severe during the appeal period.  Accordingly, there no basis for the assignment of staged ratings in this case.

For the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 10 percent for cervical spine strain at any time during the course of the appeal.

C. Entitlement to a higher initial evaluation for lumbosacral strain, assigned a 10 percent evaluation.

The Veteran's lumbar spine disability is currently rated 10 percent disabling.  As noted above, a 20 percent rating is warranted for flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Board initially notes that at no time during the pendency of the appeal has the evidence demonstrated that she has an abnormal gait or spinal contour as a result of muscle spasm or guarding.  Indeed, her gait was normal.  See April 2007 general VA examination.  In February 2009, the Veteran had a normal gait.  See February 2009 VA outpatient treatment record.  Also, upon examination in April 2010, the Veteran specifically stated that she did not have spasms or weakness.  The Veteran could stand 20 to 30 minutes and walk for 1 hour.  See April 2010 VA examination, page 3.  Upon examination, her spine, limbs, posture and gait, position of the head, curvatures of the spine, symmetry in appearance, and symmetry and rhythm of spinal motion were within normal limits.  See April 2010 VA examination, page 4.  

Accordingly, the assignment of a 20 percent disability rating based on muscle spasms and/or guarding resulting in an abnormal gait or spine contour is not warranted in this case.

With respect to the Veteran's range of motion (ROM), at the April 2007 VA examination the Veteran exhibited the forward flexion to 90 degrees and extension to 30 degrees.  Left and right lateral flexion were to 30 degrees each.  Left and right lateral rotation were to 30 degrees each.  The examiner noted that there was no pain, fatigue, lack of endurance, incoordination or weakness on all motions.  Based on these results, the Veteran's combined range of motion in April 2007 was 240 degrees.  See the April 2007 VA examiner's report, page 10 and 11. 

The Veteran's lumbar spine range of motion was most recently tested at the April 2010 VA examination.  Lumbar forward flexion was to 95 degrees, and extension was to 30 degrees.  Left and right lateral flexion were each to 30 degrees.  Left and right lateral rotation were each to 30 degrees.  Based on these results, the Veteran's combined range of motion in April 2010 was 245 degrees.  See the April 2010 VA examiner's report, page 4 and 5.

Because recent range of motion testing demonstrates that the Veteran can flex, extend and rotate her spine in all directions, the Veteran's lumbar spine is clearly not ankylosed.  "Ankylosis" is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  The Board acknowledges that the Veteran's service treatment records note a diagnosis of sacral ankylosis.  See January 2007 service treatment record, page 2.  Despite this, the treatment records following service and VA examinations conducted in April 2007 and April 2010 do not show a diagnosis of sacral ankylosis.  Even if the Veteran does indeed have sacral ankylosis, a higher evaluation is not warranted for ankylosis unless there is unfavorable ankylosis of the entire spine or unfavorable ankylosis of the entire thoracolumbar spine.  As noted above, there is no indication that there is ankylosis of the entire spine or thoracolumbar spine.  Because the General Rating Formula requires ankylosis of the lumbar spine for the assignment of either a 50 or 100 percent disability rating, such may not be awarded in this case.  

The evidence of record shows that the Veteran has forward flexion to at least 90 degrees, and a combined range of motion of at least 240 degrees.  Such limitation of motion does not meet the criteria for a 10 percent evaluation.  The RO explained that it assigned a 10 percent evaluation based on additional disability resulting from pain on use or during flare-ups.  The evidence of record reflects that the Veteran experiences lower back pain.  For instance, the Veteran reported that she had pain that occasionally went down her right leg.  See April 2007 General VA examination, page 2.  In February 2009, the Veteran noted a pinch that progressed to pain in her lower back that radiated down to her hips and knees.  Also, the May 2008 MRI report noting disc protrusion to the left at L3-4 and l4-5 with some neural impingement.  See Atrium Medical Center MRI dated in May 2008.

Therefore, the Veteran's lumbar strain manifestly does not approximate the level of disability required for the assignment of a 20 percent or 40 percent rating, both of which require forward flexion no greater than 60 degrees, and a combined range of motion no greater than 120 degrees.   Cf. 38 C.F.R. § 4.7 [where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned].  Accordingly, a disability rating greater than 10 percent may not be assigned for the Veteran's service-connected lumbar spine disability based on limitation of motion.  

As noted above, when rating musculoskeletal disabilities, the Board must also address the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2010).  See DeLuca, supra.  

The Veteran has complained of regular low back pain, weakness and stiffness, with occasional radiating pain down the right lower extremity.  The Board finds no reason to disbelieve the Veteran's subjective complaints.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Board believes, based on a evaluation of the evidence as a whole, such symptoms are adequately compensated via the 10 percent disability rating now assigned, and do not warrant the assignment of a higher disability level.  Specifically, the Board notes that the RO assigned the currently assigned 10 percent evaluation based on these factors.  While it is clear that the Veteran experiences some function loss due to her pain, such loss does not closely approximate the criteria contemplated by the assignment of a higher disability rating under 38 C.F.R. §§ 4.40 and 4.45 and it functional loss due to pain is already considered under the currently assigned 10 percent evaluation.  

Thus, there is no basis on which to assign a higher level of disability based on       38 C.F.R. §§ 4.40 and 4.45.

Esteban considerations

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown,       6 Vet. App. 259, 261(1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010); Fanning v. Brown, 4 Vet. App. 225 (1993).

Note (1) under the General Rating Formula directs VA to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 (1994).  

As noted above, the Veteran complains of low back pain and tingling that radiates down her right leg.  See March 2010 VA outpatient treatment record.  As noted above, the Veteran is currently assigned a 10 percent evaluation for pain as she does not meet a 10 percent evaluation under the General Rating Formula for the Spine.  All neurologic testing has been normal.  See VA examiner's report dated in April 2007, page 20; also see VA examiner's report dated in April 2010, page 5.  There has been no neurological pathology which is consistent with a separate compensable neurological disability.  The Board notes that the May 2008 MRI showed neural impingment; however, the currently assigned 10 percent evaluation already contemplates the pain associated with this impingment.  There is no indication that a higher evaluation is warranted.    

There is therefore no evidence of any other additional neurological deficiency that would warrant the assignment of a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.   

The Board additionally notes that although the Veteran has been diagnosed with both degenerative joint disease and degenerative disc disease of the lumbar spine, the Veteran's service-connected lumbar spine disability manifests as a single entity.  Indeed, the medical evidence does not apportion symptoms such as pain and weakness among various diagnoses.  Rather both the disc and joint disease manifest in low back pain and limitation of motion.  Accordingly, separately rating the two diagnoses would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2011) [the evaluation of the same disability under various diagnoses is to be avoided].

Fenderson considerations

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

After a careful review of the record the Board can find no credible evidence to support a finding that the Veteran's lumbar spine disability picture was more or less severe during the appeal period.  Indeed, the Veteran has pointed to none.  As noted above, the Veteran has not exhibited severe enough limitation of motion of the lumbar spine, or muscle spasm or guarding resulting in abnormal gait or spinal contour, at any time since she was initially awarded service connection to warrant the assignment of a disability rating other than the currently-assigned 10 percent.  Accordingly, there no basis for the assignment of staged ratings in this case.

For the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 10 percent for lumbosacral strain.

      D.  Entitlement to a compensable evaluation for right and left knee tendonitis

Relevant law and regulations for the knees

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under          38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

As the evidence is identical for the Veteran's right and left knee disabilities, the Board will discuss them together.

The Veteran's bilateral knee disabilities are currently rated under 38 C.F.R. §§ 4.71a, 5260 [leg, limitation of flexion], and Diagnostic Code 5024 [Tenosynovitis].  Diagnostic Code 5024 directs that the disease be rated on limitation of motion of the affected parts, as arthritis, degenerative.  Diagnostic Code 5003 [arthritis, degenerative] includes consideration of range of motion codes 5260 and 5261 discussed below.  

The medical evidence of record indicates that the Veteran's service-connected right and left knee disabilities are primarily manifested by pain and limitation of motion, which is congruent with the criteria set out in these diagnostic codes.  Additionally, the Veteran is diagnosed with bilateral patellofemoral syndrome.  See the June 2010 VA examiner's report, page 5.  

A veteran who has degenerative arthritis and instability of the knee may receive separate ratings, provided that any separate rating must be based upon additional disability.  See VAOPGCPREC 23-97, citing Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  As will be discussed in more detail below.  There is no objective evidence of pain on motion or instability.  Therefore, there is no need to analyze whether separate ratings are warranted.  

Pertinently, there is no evidence of ankylosis, cartilage-related injury, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5258, 5259, 5262 and 5263 do not apply in this case.

Accordingly, the Veteran's bilateral knee disabilities will continue to be rated under Diagnostic Codes 5260 and 5024 [utilizing Code 5003].

Although the Veteran has not been rated under Diagnostic Code 5257, the Board will consider briefly, the Veteran's claims of instability.

Under Diagnostic Code 5257, the following levels of disability are included:

Recurrent subluxation or lateral instability: 30 % severe; 20 % moderate; 10% slight.

The Board notes that words such as "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2010).

As noted above, Diagnostic Code 5024 directs that Tenosynovitis should be rated as degenerative arthritis.  Under Diagnostic Code 5003 [degenerative arthritis], arthritis of a major joint be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2011).  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2010).  

When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In absence of limitation of motion, the disability will be rated 20 percent when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  When there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent evaluation is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Under Diagnostic Code 5260, limitation of flexion of the leg provides a non-compensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.
Under Diagnostic Code 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.

Under Diagnostic Codes 5260 and 5261, a veteran may receive separate ratings for limitations in both flexion and extension.  See VAOPGCPREC 9-2004.

Analysis

(i).  Diagnostic Code 5257 [knee subluxation and instability]

The Veteran is not currently assigned an evaluation under Diagnostic Code 5257.  

The Board will briefly discuss the Veteran's contentions of instability.  To warrant a 10 percent disability rating under Diagnostic Code 5257, the evidence must demonstrate that subluxation and/or instability of the knee exists that is slight.  During the April 2010 VA examination, the Veteran reported to the examiner that she experiences occasional giving way of her knees.  See April 2010 VA examination, page 2.  Indeed, the Veteran is competent to report as to observable symptomatology.   See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Pertinently, the medical evidence of record has not confirmed that there is instability of either knee.   When the April 2010 VA examiner tested the Veteran's knees, he found no objective evidence of instability or weakness.  See April 2010 VA examination report, page 4.  There was no varus or valgus motion in neutral position or in 30 degrees of flexion in either knee.  The McMurray's test was also negative bilaterally.  See April 2010 VA examination report, page 4.  The Veteran did not report instability during the April 2007 VA examination.  The April 2007 examiner noted no varus or valgus movement at 0 to 30 degrees for either knee.  

Based on the evidence of record as a whole [to include the Veteran's own descriptions of her knee instability, and the VA reports discussed above], it appears that there is no instability of the Veteran's knee that would warrant a 10 percent evaluation.  While the Board has no doubt that that the Veteran's knees will occasionally give out, in the absence of any confirmation of slight instability problems associated therewith by the medical evidence of record, the Board cannot characterize the disability as "slight."  

Accordingly, based on the evidence of record, the Board finds that the Veteran does not have instability of her knees that would warrant at 10 percent evaluation under  Diagnostic Code 5257.  To the extent that the Veteran may contend otherwise, her self-reports are outweighed by the recent medical evidence, which indicates that there is no instability.

(ii).  Diagnostic Code 5024 and 5003 [arthritis]

The Veteran is currently assigned a noncompensable evaluation under Diagnostic Code 5024.  As was explained above, Diagnostic Code 5024 directs Tenosynovitis to be rated on limitation of motion of affected parts, as arthritis, degenerative under Diagnostic Code 5003.  Under Code 5003, arthritis is rated based upon limitation of motion of the knee, with a 10 percent rating to be assigned if there is x-ray evidence of arthritis and limitation of motion is noncompensable under Diagnostic Codes 5260 and 5261.  In order to merit a higher disability rating for arthritis, limitation of flexion or extension must be demonstrated pursuant to Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5003, 5260, 5261 (2011).

The Veteran first complained of her knees "bothering" her during service in April 2000.  She reported that her knees would become painful after bike riding, climbing steps, kneeling or squatting.  Despite this, upon examination, the knees were negative for tenderness to palpation, effusion/edema, tightness, and laxity.  Although the knees were positive for grinding, range of motion was normal.  The Veteran was diagnosed with patellofemoral pain. 

In April 2007, the Veteran was afforded a predischarge examination.  She reported having pain when going down stairs and that she avoided bike riding.  She complained of pain, stiffness, and swelling.  Upon examination, there was tenderness in tendons about both knees.  Flexion was 140 degrees, extension was to 0 degrees.  There was no pain and no limitation of motion due to pain, fatigue, lack of endurance, incoordination or weakness.  The examiner diagnosed the Veteran with tendinitis of knees due to knee pain.  

Again, in April 2010, the Veteran reported swelling and tenderness but left and right knee flexions were to 120 degrees.  Left and right extensions were to zero degrees.  There was no objective evidence for painful motion.  

Under 38 C.F.R. § 4.71, Plate II, normal range of motion for the knee is zero degrees extension and 140 degrees flexion.  However, Diagnostic Code 5260 contemplates a noncompensable evaluation where there is limitation of knee flexion to 60 degrees.  There is no evidence which indicates a greater limitation of flexion currently exists.  Accordingly, a compensable disability rating cannot be assigned based on Diagnostic Code 5260.

Diagnostic Code 5261 contemplates a noncompensable evaluation with a limitation of knee extension to 5 degrees, a 10 percent rating with a limitation of extension to 10 degrees, and a 20 percent rating with limitation to 20 degrees.  As noted above, extension has been to 0 degrees in both knees.  There is no evidence of record indicating that a greater limitation of extension currently exists.  Thus, a compensable disability evaluation cannot be assigned under Diagnostic Code 5261 either.

For the reasons set out above, under Diagnostic Codes 5260 and 5261 respectively, the limitation in range of motion of the knees exhibited by the Veteran is not so significantly impaired or limited as to indicate a compensable evaluation under either Diagnostic Code.

As noted above, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In absence of limitation of motion, the disability will be rated 20 when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  When there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent evaluation is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

First and foremost, the Board notes that there is no x-ray evidence of arthritis of the Veteran's knees.  The April 20, 2010 x-ray study of the knees noted no osseous abnormality.  See April 2010 VA examiner's report, page 6.

As the limitation of motion of the Veteran's knees has resulted in a noncompensable evaluation, the Board must determine if limitation of the Veteran's knees is confirmed by swelling, muscle spasm, or satisfactory evidence of painful motion.  The April 2007 VA examiner noted tenderness of the tendons but the Veteran was able to flex to 140 degrees.  The examiner found no pain and no limitation of motion due to pain.  Similarly, the April 2010 VA examiner noted that the Veteran was able to flex her knees to 120 degrees, and there was no objective evidence for painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  The examiner noted no tenderness to palpation of either knee.  

DeLuca considerations

In DeLuca, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).

With respect to the rating under Diagnostic Code 5257, the Court has held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Such is the case with Diagnostic Code 5257.

However, the provisions of 38 C.F.R. § 4.40 and § 4.45 are for consideration in this case with respect to the rating under Diagnostic Code 5003.

The April 2010 examiner noted that during flare-ups and following repetitive use, the Veteran will be additionally limited by pain.  Veteran is competent to testify to pain on motion, and the Board finds that her demonstration during the April 2010 examination regarding painful motion is credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). A 10 percent rating is therefore warranted for the Veteran's left and right knee tendonitis.  

As the Veteran experiences some function loss due to her pain, such loss more  closely approximate the criteria contemplated by the assignment of a 10 percent evaluation under 38 C.F.R. §§ 4.40 and 4.45.  

Fenderson considerations

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

After a careful review of the record the Board can find no credible evidence to support a finding that the Veteran's bilateral tendonitis disability picture was more or less severe during the appeal period.  Indeed, the Veteran has pointed to none.  Accordingly, there no basis for the assignment of staged ratings in this case.

For the reasons and bases expressed above, the Board concludes that a 10 percent evaluation is warranted for left knee tendonitis, and a 10 percent evaluation is warranted for right knee tendonitis.



E.  Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.                    See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.  

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected disabilities.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the evidence of record shows that the Veteran's lumbosacral strain, cervical strain, and left and right tendonitis disabilities are manifested in pain and limitation of motion.  Such symptomatology is specifically contemplated under the General Rating Formula for Diseases.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of the Veteran's service-connected disabilities for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The record reflects that the Veteran is currently working, and the Veteran has not alleged that she cannot work because of her disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised by either the Veteran or the record.


ORDER

Service connection for left shin splints is denied.

Service connection for right shin splints is denied.

A 10 percent evaluation for cervical strain prior to April 20, 2010 is granted, subject to the regulations governing the award of monetary benefits.

A rating in excess of 10 percent for cervical strain is denied.

A rating in excess of 10 percent for lumbosacral strain is denied.

A 10 percent evaluation for left knee tendonitis is granted, subject to the regulations governing the award of monetary benefits.

A 10 percent evaluation for right knee tendonitis is granted, subject to the regulations governing the award of monetary benefits.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


